          Case 4:19-cv-00062-DCN Document 25 Filed 02/12/20 Page 1 of 3




Lee Radford ISB #5719                          Reed W. Larsen (3427)
John E. Cutler, ISB #99007                     Javier L. Gabiola (5448)
PARSONS BEHLE & LATIMER                        COOPER & LARSEN, CHARTERED
350 Memorial Dr., Ste. 300                     151 North 3rd Avenue, 2nd Floor
Idaho Falls, Idaho 83402                       P.O.Box 4429
Telephone: 208.522.6700                        Pocatello, ID 83205-4229
Facsimile: 208.522.5111                        Telephone: (208) 235-1145
LRadford@parsonsbehle.com                      Facsimile: (208) 235-1182
JCutler@parsonsbehle.com                       reed@cooper-larsen.com
                                               javier@cooper-larsen.com
Ralph A. Davies (Pro Hac Vice)
DAVIES McFARLAND & CARROLL,                    Attorneys for Plaintiffs
P.C.
One Gateway Center, 10th Floor
Pittsburgh, PA 15222
Telephone: 412.281.0737
Facsimile: 412.261.7251
RDavies@dmcpc.com

John Sheffer (Pro Hac Vice)
SHEFFER LAW FIRM, PLLC
101 South Fifth Street – Suite 1450
Louisville, Kentucky 40202
Telephone: 502.582.1600
Facsimile: 502.582.1193
jsheffer@kylaw.com

Attorneys for Defendants

                              UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT COURT OF IDAHO

 NATHAN BISHOP and RACHAEL
 BISHOP, husband and wife,

 Plaintiffs,

 vs.                                             Case No. 4:19-cv-00062-DCN

 HOBART BROTHERS, LLC, an Ohio                   JOINT STIPULATED MOTION
 limited liability company, PRAXAIR, INC., a     TO EXTEND DEADLINES
 Delaware corporation and XYZ BUSINESS
 ENTITIES 1 THROUGH 10,

 Defendants.


JOINT STIPULATED MOTION TO EXTEND DEADLINES - 1
26838.001\4828-0834-4756v1
          Case 4:19-cv-00062-DCN Document 25 Filed 02/12/20 Page 2 of 3




        The parties, by and through their respective counsel of record, hereby move this Court to

extend the discovery deadline and the deadline for filing dispositive motions, as set forth in the

Court’s Scheduling Order entered June 25, 2019. Since issuance of the Court’s Scheduling

Order, the parties have been diligently engaging in discovery, including (1) exchanging Rule 26

Initial Disclosures, (2) responding to and supplementing Interrogatories and Requests for

Production, (3) subpoenaing records, (4) subpoenaing a site visit, and (5) scheduling depositions.

This request, if granted, would amend the Court’s Scheduling Order as follows:

        1. Completion of Discovery: All discovery must be completed by May 29, 2020.

        2. Dispositive Motion Deadline: All dispositive motions must be filed by July 31, 2020

All other terms of the June 25, 2019 Scheduling Order remain in effect.


         DATED February 12, 2020.

 COOPER & LARSEN, CHARTERED                           PARSONS BEHLE & LATIMER


 By: /s/ Javier L. Gabiola ___________________        By: /s/ Lee Radford ___________________
     Javier L. Gabiola (e-signed with permission)         Lee Radford
     Attorneys for Plaintiffs                             John E. Cutler
                                                          Attorneys for Defendants




JOINT STIPULATED MOTION TO EXTEND DEADLINES - 2
26838.001\4828-0834-4756v1
          Case 4:19-cv-00062-DCN Document 25 Filed 02/12/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 12th day of February, 2020, I filed the foregoing JOINT

STIPULATED MOTION TO EXTEND DEADLINES electronically through the CM/ECF

system, which caused the following parties or counsel to be served by electronic means, as more

fully reflected on the Notice of Electronic Filing.

 Reed W. Larsen, Esq.                                 []     U.S. Mail/Postage Prepaid
 Cooper & Larsen, Chartered                           []     Hand Delivery
 151 North 3rd Ave. 2nd Floor                         []     Overnight Mail
 Pocatello, ID 83205                                  []     Facsimile
                                                      [X]    ECF/Electonic Notification
                                                      []     Email reed@cooper-larsen.com

 John Sheffer                                         []     U.S. Mail/Postage Prepaid
 Sheffer Law Firm, PLLC                               []     Hand Delivery
 101 South Fifth Street                               []     Overnight Mail
 Suite 1450                                           []     Facsimile
 Louisville, KY 40202                                 [X]    ECF/Electonic Notification
                                                      []     Email jsheffer@kylaw.com

 Ralph A. Davies                                      []     U.S. Mail/Postage Prepaid
 Davies, McFarland & Carroll, LLC                     []     Hand Delivery
 One Gateway Center, 10th Floor                       []     Overnight Mail
 Pittsburgh, PA 15222                                 []     Facsimile
                                                      [X]    ECF/Electonic Notification
                                                      []     Email RDavies@dmcpc.com




                                                      /s/ John E. Cutler
                                                      John E. Cutler




JOINT STIPULATED MOTION TO EXTEND DEADLINES - 3
26838.001\4828-0834-4756v1
